Capital Guardian Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 October 18, 2013 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Capital Guardian Funds Trust File Nos.: 333- and 811-22899 Dear Sir or Madam: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, filed with this letter is the registration statement for the Capital Guardian Core Balanced Fund a series of Capital Guardia Funds Trust (the “Trust”). The Trust is filing the notification of registration as required by Section 8(a) of the 1940 Act concurrently with the filing of this registration statement. If you have any questions or require further information, please contact Alia Vasquez at (414)765-6620 or alia.vasquez@usbank.com. Sincerely, /s/ Alia Vasquez Alia Vasquez, Esq. Assistant Vice President U.S. Bancorp Fund Services, LLC, as Administrator to the Trust
